                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Joshua Kenneth Turner,

      Plaintiff,                                    Case No. 2:19-cv-2376

      V.                                            Judge Michaei H. Watson

Ohio Department of Rehabilitation                   Chief Magistrate Judge
And Correction, et al.,                             Deavers

      Defendants.

                                      ORDER


      On August 15,2019, Chief Magistrate Judge Deavers issued a Report and

Recommendation ("R&R") recommending the Court dismiss in part PlaintifFs pro

se prisoner civil rights Complaint. R&R 1-2, ECF No. 11. The R&R notified the

parties of their rightto object and warned that a failure to timely object would

result in a waiver of de novo review by the Undersigned as well as a waiver of

the right to appeal the Undersigned's adoption of the R&R. Id. at 8-9. The time

period for filing objections to the R&R has expired, and no objections were filed.

      As no objections have been filed, the Court ADOPTS the R&R and

DISMISSES PlaintifTs claims in part, consistent with the R&R. The Clerk shall

enter judgment in favor of ODRC, WCI, Chambers-Smith, and Jackson.

      IT IS SO ORDERED.



                                MICHAELVH.^WATSON, judge
                                UNITED STATES DISTRICT COURT
